 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   MISTY LYNN HARRIS,               )                  Case No.: 1:19-cv-0515- JLT
                                      )
12            Plaintiff,              )                  ORDER DISCHARGING THE ORDER TO SHOW
                                      )                  CAUSE DATED NOVEMBER 6, 2019
13       v.                           )
                                      )
14   COMMISSIONER OF SOCIAL SECURITY, )                  (Doc. 14)
                                      )
15            Defendant.              )
                                      )
16
17          On November 6, 2019, the Court directed the Commissioner of Social Security to show cause in
18   writing why sanctions should not be imposed for failure to comply with the order to serve a response to
19   Plaintiff’s confidential brief and file proof of service. (Doc. 14) In the alternative, the Court directed
20   the Commissioner to file proof of service of a responsive brief within fourteen days. (Id. at 2) The
21   following day, the Commissioner served a response and filed proof of service with the Court. (Doc. 15)
22   Accordingly, the order to show cause dated November 6, 2019 (Doc. 14) is DISCHARGED.
23
24   IT IS SO ORDERED.
25      Dated:     November 8, 2019                             /s/ Jennifer L. Thurston
26                                                      UNITED STATES MAGISTRATE JUDGE

27
28
